DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Giel (AU 683522, of record) and further in view of (a) Berczi (GB 2126502, of record) and/or Donckels (EP 2439081, of record) and (b) Feijen (US 4,867,925, of record).
Van Giel is directed to a tire construction (Page 1, Lines 5-10) including a specific steel cord.  More particularly, Van Giel is directed to a tire fabric in which said steel cord is used as a warp cord and/or a weft cord (claimed as pick cord) (Page 8, Lines 25+).  The general disclosure of “tire fabric” would be well recognized as including fundamental tire components, including belt layers.  In such an instance, there are only three possible configurations and as such, Van Giel is seen to expressly teach a tire fabric in which said steel cords are solely used as warp cords.  Additionally, looking at the wide range of steel cord constructions and the exemplary filament/wire diameters (Page 6, Lines 4-25 and Page 17, Lines 25+), it is evident that the steel cords of Van Giel would have an overall diameter between 0.3 mm and 7.0 mm.  
With further respect to the aforementioned tire fabric, the weft cords would be non-metallic (when the steel cords are solely used in the warp).  In terms of specific weft cords, any number of non-metallic materials and cord constructions are commonly used in tire fabrics, as shown for example by Berczi (Page 1, Lines 95-105) and/or Donckels (Paragraphs 20 and 89).  One of ordinary skill in the art at the time of the invention would have found it obvious to use polyester or nylon, for example, as the weft cords of Van Giel as they represent weft materials that are conventionally used in tire fabrics.  It  is emphasized that the tire fabric of Van Giel includes non-metallic weft cords in 1 of the 3 embodiments.    
Lastly, regarding claim 1, several of the weft cords described by Berczi and Donckels would be expected to demonstrate properties in accordance to the claimed invention.  Donckels, for example, teaches an exemplary weft cord of 1100/2 polyester.  In terms of the properties of such a polyester cord, Feijen provides a general order of properties associated with an extremely similar 1100/2 polyester cord used in tire fabrics.  More particularly, Feijen teaches a polyester cord (PET cord) having an overall linear density of 2200 dtex and a load at 5% elongation that varies between approximately 33 N and 77 N (using linear density of 2200 dtex and 5% LASE between 150 and 350 mN/tex) (Column 5, Lines 50-62).  It is evident that cord constructions having 5% LASE between 66 N and 77 N, for example, necessarily satisfy the claimed invention.  Feijen states that such polyester cords have uniform molecular orientations and provide a desired modulus without a reduction in strength during processing variations (Column 3, Lines 34+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of common nylon or polyester/PET cords, for example, in the weft component of Van Giel and such cords have properties in accordance to the claimed invention.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed weft or pick cords (original disclosure simply includes a single example including the inventive pick cords-lack of comparative examples having non-inventive pick cords).
Regarding claims 2, 14, and 21, Feijen suggests elongation at break values between 8% and 25% (Column 5, Lines 50+).  With specific respect to claims 2 and 21, it reasons that the polyester cord taught by Feijen would demonstrate a breaking strength in accordance to the claimed invention since the cords of Feijen have a total denier, an EAST at 5%, and an elongation at break that mimic those of the claimed invention.  It is emphasized that there is a substantial similarity in the above noted parameters and such would suggest that additional mechanical parameters, such as the breaking strength, would similarly satisfy the claimed invention (no evidence that specific processing results in unique and unexpected breaking strength properties).
With respect to claim 3, warp and weft cords are recognized as being conventionally arranged in a crossing, perpendicular manner.
As to claims 4, 6, and 20, the claimed spacings are consistent with those that are conventionally used in a wide variety of woven fabrics, including tire fabrics.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed spacings. 
Regarding claims 5, 15, and 20, the claimed cord diameters are consistent with those that are conventionally used in weft cords (and cords in general in the tire industry for that matter).  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed diameters.
With respect to claims 7, 8, 16, and 17, Berczi and Donckels teach the claimed materials as detailed above.
As to claims 9 and 18, Van Giel teaches the claimed cord constructions (Page 6, Lines 5+).
Regarding claims 10, 11, and 19, tires are commonly described as including at least one belt ply.
With respect to claim 12, belt plies are commonly described in terms of a broad range of inclinations between 0 and 70 degrees.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of common belt inclination angles absent a conclusive showing of unexpected results (crossing cords have inclination angles that differ by 180 degrees).
Response to Arguments
Applicant's arguments filed October 18, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Van Giel is not directed to a tire construction, but rather a steel cord construction (as evidenced by title of the reference).  It is emphasized that Van Giel does in fact teach a tire construction that includes a fabric formed with warps and wefts.  More particularly, Van Giel states that a specific steel cord can be used in the warp and/or weft.  It is unclear how such a specific teaching to form a tire construction somehow correlates with Van Giel “not being directed to a tire construction”.  The reference is similarly directed to a steel cord construction.  The language “directed to” does not suggest a single inventive concept- the reference can be directed to a steel cord construction and a tire incorporating such a steel cord construction.
	Applicant contends that the disclosure of Van Giel suggests the use of an inventive steel cord in the warp and/or weft and the use of a non-inventive steel cord where said inventive cord is not used.  The Examiner respectfully disagrees.  It appears that Applicant agrees that the inventive steel cord can be used solely for the warp cords.  Van Giel does not limit the material of the weft component and it is extremely well known and conventional to use synthetic or textile materials to form weft components, as shown for example by Berczi and/or Donckels.  Again, the general disclosure of Van Giel suggests the use of synthetic materials, non-inventive steel cords, and inventive steel cords in the weft component.  Also, Van Giel, which teaches a “steel cord” fabric, states that the term “steel cord” does not mean that all the composing elements need to be steel elements but means that a majority of the composing elements are steel elements (Page 4, Lines 1-4).  A fair reading of Van Giel does in fact suggest a tire fabric formed with steel warp cords and synthetic or textile weft cords (specific type of synthetic materials commonly used is evidenced by Berczi and/or Donckels).
	Applicant argues that Berczi and Donckels fail to disclose a fabric formed with steel warps and synthetic wefts.  As stated above, though, the basic structure of Van Giel does in fact teach such a fabric arrangement (nylon and aramid are actually disclosed as exemplary materials and Berczi and Donckels are simply provided to evidence the wide range of materials commonly used for weft components (independent of the material in the warp component).  The specific combination of steel warps and synthetic or textile wefts is extremely well known and consistent with the disclosure of Van Giel as detailed above. US Rubber Company (GB 929471- Page 1, Lines 15-22 and Page 2, Lines 25+), Di Paola (US 3,837,982- Column 2, Lines 10-58), and Buyssens (US 3,957,091- Column 1, Lines 20-33 and Lines 44-50) specifically disclose tire fabrics formed with steel warps and synthetic or textile wefts.  It is emphasized that the general disclosure of Van Giel does in fact suggest tire fabrics formed with steel warps and synthetic or textile wefts- the additional references further support the general disclosure of Van Giel.        
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        October 24, 2022